Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 46, 47, 51, 52, 54-66, 72-74, 79-84, and 86 are currently pending and amendments to the claims filed on 04/16/2021 are acknowledged.  As noted in the 12/28/2020 Action, claim 66 is withdrawn. Further, newly added claims 72-74 and 79-84 in a Response of 04/16/2021 are directed to a method of treating and thus they are withdrawn.  As a result, claims 46, 47, 51, 52, 54-65 and 86 are being examined. 

New grounds of objection/rejections --- as necessitated by amendment
Claim Objections
Claim 1 is objected to a minor informalities. 
Specifically, “lipids” in the last second/four lines are duplicated. Appropriate correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 47, 51, 52, 54-65, and 86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 46, 52 and 62 recites the feature of “reverse enteric coating that solubilizes in the colon of the subject at a pH below 6.9”, and but it does not appear to be supported by the originally filed application. The specification states at page 12, lines 15-16 “the first enteric coating solubilizes in a pH of about 6.2 to about 6.5”, not a pH below 6.9. Thus, it cannot be said that the applicant had possessed the claimed invention at the time of filing.   
The remaining claims are also rejected due to new matter issue of the said base claims. 

Claims 46, 47, 51, 52, 54-65, and 86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for probiotics/acetaminophen/metformin/diabetogenic food/prebiotics, does not reasonably provide enablement for the recited therapeutic agents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to how to make and use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include: 1) the nature of the invention; 2) the breadth of the claims 3) the amount of direction or guidance presented; 4) the presence or absence of working examples; 5) the quantity of experimentation necessary; 5); 6) the predictability or unpredictability of the art; 7) the state of the prior art; and, 8) the relative skill of those skilled in the art;
	Each factor is addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.

As for factor 1) the nature of the invention:
The nature of the invention is defined by instant claims 46, 52 and 65, which include an oral delivery system for delivering a therapeutic agent to both the ileum and colon of a subject: the system comprising a first capsule-in-second capsule, both capsules have respective enteric coating that solubilizes in the ileum and colon, respectively at a respective pH. 

As for factor 2) the breadth of the claims:
	The breadth of the claims is broad and encompasses an oral delivery system comprising the therapeutic agent selected from the group consisting of the therapeutic agent is selected from the group consisting of “large and small molecules, drugs, acetaminophen, prokaryote cells, eukaryote cells, parasites, nutritional agents, linaclotide, statins, foods, nutrients, vitamins, prebiotics, pH encapsulated glucose, anti-inflammatory agents, lipids, proteins, peptides, small molecules, fungus, and plant cells” for delivering it to both ilium and colon of a subject in a capsule-in-capsule system. 
As for factors 3) the amount of direction or guidance presented; 4) the presence or absence of working examples; and 5) the quantity of experimentation necessary:
The specification, e.g., provide a generic description for various therapeutic agent to be used and the Examples demonstrates use of diabetogenic food, metformin drug, acetaminophen (see figures), prebiotic, and probiotics (see entire document including the Examples). However no Examples are provided for the enablement of the claimed drug, large/small molecules, foods, glucose, nutrients, vitamins, etc. other than tested materials. The experimentation involved to enable the invention may constitute routine experimentation, however, because of the limited information in the specification it would require undue and excessive experimentation. No specific description is provided for the claimed therapeutic agent of claims 46, 52 and 65, and rather but generic description of group of species (e.g., drug … etc.) is present. Without more guidance from the specification it would require an undue and excessive 

As for the factor 6) the predictability or unpredictability of the art:
	The invention is highly unpredictable for the reasons set forth for factors 1-5.

As for factors 7) the state of the prior art and 8) the relative skill of those skilled in the art:
For instance, Pharmaaprroach, “Oral Administration of Drugs: Advantages and Disadvantages”, 2020, pp. 1-4, teaches for example, certain type of drugs (even when orally administered) causes problems e.g., insulin destroyed by gastric acid and digestive juices, extensive fast-pass metabolisms, severe side effects including vomiting and diarrhea, etc. (page 2). Thus, certain drugs may not be used via oral route. This issue would also apply to large/small molecule, virus particles, lipids, prokaryote and eukaryote cells, prebiotics, anti-inflammatory agents, vaccine antigens, proteins, peptides, fungus, plant cells.  

In consideration of each of factors 1-8, it is apparent that there is undue experimentation because in summary, the scope of the claim is broad, the working example does not demonstrate the claimed variants, the guidance/the teaching in the specification is limited, and the outcome is unpredictable for the various modified forms, it is necessary to have additional guidance and to carry out further experimentation to 
Further, since remaining claims are dependent from base claims 46 and 52, they are also rejected.  
	 

Claims 46, 47, 59-61,  and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites “large and small molecules” which is relative term and renders the claim indefinite. What factors should be considered "large or small molecules" varies widely in the art depending on the individual situation as well as the person making the determination of factors which mainly depends on various ingredients and their amounts in the shampoo composition. Thus, the metes and bounds of such term are unclear. The remaining dependent claims are also rejected due to vagueness of base claim 46. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 46, 47, 51, 52, 54-65 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schentag et al. (WO2013/148258A1, IDS of 01/24/2020) in view of Kubo et al. (US2010/0209520A1, IDS of 01/20/2017); Brown et al., (GB2490671A, IDS of 1/24/2020); and Murty et al. (US2011/0092583A1).  

Please note that the claimed feature of “a reverse enteric coating that solubilizes in the colon of the subject at a pH below 6.9” is not supported by the originally filed specification of 03/14/2014 (international filing date), and thus, an effective filing date of the instant case is 06/19/2019. Accordingly, WO2013/148258A1 having a filing date of 03/14/2013 and publication date of 10/03/2013 is a valid prior art. 

Specifically, 
Claims 46, 47, 51, 52, 54-56, 59, 62, 64, 65 and 86 are rejected by Schentag in view of Kubo; 
Claims 57-58 are rejected by Schentag in view of Kubo and further in view of Brown; 
Claims 60-61 and 63 are rejected by Schentag in view of Kubo and further in view of Murty.  





Applicant claims including the below claims 46, 52 and 62 filed 04/16/2021: 
    PNG
    media_image1.png
    645
    791
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    561
    792
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    345
    780
    media_image3.png
    Greyscale

Regarding instant claims 46, 47, 51, 52, 54-56, 59, 62, 64, 65 and 86, they are rejected by Schentag in view of Kubo. 
Schentag teaches oral vaccine formulation which deliver an antigen in the vicinity of the distal ileum and the area of appendix or colon; to do so, Schentag provides capsule-in-capsule or pill within a pill and e.g., Fig. 5 teaches a first composition comprising vaccine antigen which overlaps the instant therapeutic agent encapsulated by an enteric coating layer that solubilizes at pH 5.5 to 6.0 which overlaps the instant range of pH below 6.9, and the first composition is put into a second composition comprising an antigen encapsulated by an enteric coating layer that solubilizes at 7.3 to 7.6 which overlaps the instant range of pH of about 7 to about 8. It is noted that pH 5.5 to 6.0 is colon pH and pH 7.3 to 7.6 is ileum pH (page 1 of prior art) and therefore, the composition encapsulated by enteric coating layer that solubilizes at 7.3 to 7.6 would not leak in the colon, in the absence of evidence to the contrary; as the enteric coating layer for delivery to the ileum, poly(dl-lactide-co-glycolide, chitosan (Chi) stabilized with PVA (poly-vinylic alcohol), a lipid, an alginate, carboxymethylethylcellulose (CMEC), cellulose acetate trimellitiate (CAT), hydroxypropylmethyl cellulose phthalate (HPMCP), hydroxypropylmethyl cellulose, ethyl cellulose, color con, food glaze and mixtures of hydroxypropylmethyl cellulose and ethyl cellulose, polyvinyl acetate phthalate (PVAP), cellulose acetate phthalate (CAP), shellac, copolymers of methacrylic acid and ethyl acrylate, and copolymers of methacrylic acid and ethyl acrylate can be used (e.g., claim 1 of prior art) for delivery to the colon, and polyvinyl acetate phthalate (PVAP), cellulose acetate phthalate (CAP), shellac, copolymers of methacrylic acid and ethyl acrylate, and copolymers of either alone or in combination which reads on instantly claimed reverse enteric coating and/or enteric coating and the combination reads on the elected species of enteric coating or optionally combined with Eudragit® RL or RS (e.g., page 16-17 and claim 1 of prior art) can be used. It is interpreted that claim 47 recites “the enteric coating” embraces reverse enteric coating and enteric coating; the first/second capsules can be fabricated with gelatin or HPMC (e.g., pages 69-70); and the coating thickness is 80-120 microns which overlaps the instant range of 60-180 microns (instant claims 46, 47, 51, claim 52 (in part), claims 55-56, 59, 62 & 64-65); the antigen is provided in the form of microparticulates having about 1 nm to about 100 microns (instant claim 86). 
However, Schentag does not expressly teach specific materials of enteric coating and reverse coating of instant claims 52 and 54; and coating thickness of claims 55-56. The deficiencies are cured by Kubo and/or Watts. 
Kubo teaches an oral pharmaceutical preparation for delivering a drug such as Lactobacillus preparation to colon, said preparation comprising: (1) a core comprising at least a pharmaceutically acceptable vehicle; (2) an inner layer covering said core and comprising said drug; (3) an intermediate layer covering said inner layer and comprising a cationic polymer soluble or swellable at a pH of not more than 6.6; and (4) an outer layer covering said intermediate layer and comprising an anionic polymer soluble at a pH of not less than 7.0 (See claims 1 and 5 and figure 1 of Kubo). Here, the Lactobacillus preparation of Kubo read on the instantly claimed biodegradable probiotic formulation. The inner layer further includes water soluble polymer such as hydroxypropyl cellulose (claims 7-8 of Kubo).  Kubo also discloses methyl(meth)acrylate/butyl(meth)acrylate/(meth)acrylic acid dimethylaminoethyl copolymer 1:2:1 which reads on the elected species of reverse enteric coating and is commercially available as Eudragit E-100 as cationic polymer of inner layer (see claims 10, 11, 13 and 14 and [0050] of Kubo). Please note that Eudragit EPO is a micronized powder form of Eudragit E-100 as evidenced by Der-Yang et al which is  reverse-enteric polymer is poly (butyl methacrylate, (2-dimethylaminoethyyl)methacrylate, methyl methacrylate) 1:2:1 (US2008/0311201A1 - [0060], IDS of 01/24/2020). Further, Kubo teaches (meth)acrylic acid/methyl(meth)acrylate copolymer 1:1, e.g., Eudragit S-100 as the anionic polymer (see claims 10, 11, 13 and 14 and [0054] and [0060] of Kubo) and this anionic polymer in the outer layer is not soluble at a normal pH of the stomach but is soluble at a pH of the small intestine, and thus the core covered with the intermediate layer can be protected by the outer layer until reaching colon (See [0053] of Kubo). The coating amount of inner layer is 1-50% ([0043]) and the coating amount of the intermediate layer is 15-75%, or 30 to 60% ([0051]); the composition of Kubo comprises enteric polymer coatings for preventing degradation of the drug at stomach pH and promoting release of the drug at a pH of more than 6 (colon) or more than 7.0 (ileum). Further, since Kubo requires pH-dependent Eudragit polymers for each targeted sites, dissolving certain polymers at intended pH and release probiotics would be an obvious; and Kubo further teaches the composition is useful to treat inflammatory bowel disease such as Crohn's disease and ulcerative colitis ([0005] and claim 5 of coating thickness for the inner, intermediate, and outer layers are uniform which is advantageous in that it prevents the preparation from bursting out of a thin coated portion and starting a drug release earlier than expected ([0032]) (instant claims 52 & 54 - coating materials).   
Watts teaches a colonic drug delivery composition comprising a starch capsule containing the drug and the starch capsule is provided with a coating such that the drug is predominantly released from the capsule in the colon and/or terminal ileum (claim 1); the starch of capsule includes hydroxypropyl cellulose (page 4, third para.); the coating comprises a material which dissolves at a pH of 5 or above (claim 2); the coating comprises methyl methacrylate or a copolymer of methacrylic acid and methyl methacrylate which is biodegradable by enzyme or bacteria present in colon (claim 5) such as Eudragits which are copolymers of methacrylic acid and methylmethacrylate. Preferred compositions are based on Eudragit L100 and Eudragit S100. Eudragit L100 dissolves at pH 6 and upwards and comprises 48.3 % methacrylic acid units per g dry substance; Eudragit S I00 dissolves at pH 7 and upwards and comprises 29.2% methacrylic acid units per g dry substance. Preferred coating compositions are based on Eudragit L100 and Eudragit S100 in the range 100 parts L100:0 parts S100 to 20 parts L100:80 parts S100. The most preferable range is 70 parts L100:30 parts S100 to 80 parts L100:20 parts S10. As the pH at which the coating begins to dissolve increases, the thickness necessary to achieve colon specific delivery decreases (page 6, second para.). In one embodiment, the composition requires enteric coating of a mixture of Eudragit S-100 (13g) and L-100 (39g) (ratio 3:1) which is applied to HPMC–coated starch capsule (Example 1). That is, the 3:1 (75:25) mixture of Eudragit S-100 and L-100 of this prior art reads on the elected species of the claimed second coating. For formulations where the ratio of Eudragit L100:S100 is high, a coat thickness of the order 150-200 μm is preferable. This is equivalent to 70-110mg of coating for a size 0 capsule. For coatings where the ratio Eudragit L100:S100 is low, a coat thickness of the order 80-120 μm is preferable, equivalent to 30 to 60mg coating for a size 0 capsule (page 6, second para.) and the thickness of the coating will typically in the range of 80 microns to 300microns (page 5, fourth para.) which overlaps the claimed range of 60-180microns (instant claims 52, and 54-56).  
It would have been prima facie obvious to further define the copolymer of enteric/reverse enteric Eudragit materials of Schentag with specific Eudragit polymers of Kubo/Watts because selection of specific Eudragit would have achieved no more than the predictable results, e.g., disintegrating properties, in the absence of evidence to the contrary. Although Schentag in view of Kubo/Watts does not expressly teach the same 5mg/cm2 to 10mg/cm2 of inner/outer coating weight or thickness, it would be optimized depending on the intended purpose, relationship with other ingredients, etc. because Kubo teaches thickness of coating of the inner and outer layers are uniform in that it prevents the pharmaceutical preparation from bursting out of a think coated portion and starting a drug release earlier than expected. 
Further, one of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the applied art but the art (Brown in view of Kubo) does not disclose the specific combination of 
Further, it would have been prima facie obvious to further define thickness of inner/outer coating of Schentag with thickness of Watts in order to achieve the claimed range. When the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence, it would be obvious. In this regard, see MPEP 2144.05 stating that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Regarding instant claims 57-58, they are rejected by Schentag in view of Brown. 
However, Schentag does not expressly teach inner/outer capsule size of instant claims 57-58. The deficiencies are cured by Brown. 
Brown teaches a pharmaceutical dosage unit of capsule-in-capsule, which comprises an outer capsule housing a first antibiotic composition, one or more inner capsules within the outer capsule, said inner capsule housing a second antibiotic composition, wherein said outer capsule includes an enteric coating allowing disintegration or partial disintegration of the outer capsule in the small intestine of a mammal and said inner capsule include a colonic coating allowing disintegration or partial disintegration of the inner capsule in the colon of the mammal (e.g., claim 12 of prior art) wherein the small intestine comprises the duodenum, the jejunum and the ileum (page 3, the last second para.) and the enteric coating includes materials susceptible to disintegration upon contact with a pH of e.g., 5 to 7.5 such as copolymer of methacrylic acid, methacrylic acid C1-4 alkyl ester, e.g., Eudragit R or S polymer and the inner colonic coating includes materials susceptible to disintegration upon contact with a pH of about 6 or above, generally 6.4 to 7.5 (e.g., pages 8-9, 11-13 and claims 2-4 of prior art); and Brown teaches the inner/outer walls are formed from HPMC or gelatin (page 11, lines 22-24); and the capsule size of the outer capsule is capsule size 0 and the capsule size of the inner capsule is capsule size 3 (page 14, lines 21-25)(instant claims 57-58). 
It would have been prima facie obvious to modify the teachings of Schentag with capsule size Brown in order to fill the materials in each capsule and determining or selecting a proper capsule size depends on the intended purpose, amounts of ingredients, etc., and it is also natural to have the outer capsule size bigger than the inner capsule size.  

Regarding instant claims 60, 61 and 63, they are rejected by Schentag in view of Kubo and further in view of Murty. 
Schentag in view of Kubo does not expressly teach the capsules are band sealed as instantly claimed. The deficiency is cured by Murty. 
Murty teaches capsule leakage is a common problem and sophisticated detection systems are often employed to monitor such leakage, and in order to maintain the product integrity and closure from the surrounding environment, the capsule dosage band-sealed, hard gelatin with solvent sealing (e.g. Capsugel's Licaps); band sealing, for instance, utilizes a sealing solution containing gelatin, and this composition is preferably maintained at 45-48.degree. C. for a nice band formation around a capsule to prevent any leakage or accidental opening of the product ([0112]).
It would have been prima facie obvious to modify the capsule of Brown in view of Kubo with bond sealing of Murty in order to prevent any leakage or accidental opening of the capsule product. 
	
	 This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new primary reference of Schentag.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 46, 47, 51, 52, and 54-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent no. 9907755B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require an oral delivery system for delivering an active ingredient-containing formulation targeted to both the ileum and proximal colon of a subject; the system comprising: a biodegradable first capsule comprising a first formulation targeted to the colon, wherein the first capsule comprises a reverse enteric coating that solubilizes at pH about 6.2 to about 6.5 which is below pH of 6.9; and a biodegradable second capsule that includes the first capsule and a second formulation targeted to the ileum, wherein the second capsule comprises an enteric coating that solubilizes at pH of about 7-8, wherein the second capsule releases the first capsule and the probiotic formulation targeted to the ileum in the ileum upon administration to a patient, and once released, the first capsule is solubilized in the colon of the patient and releases the probiotic formulation targeted to the colon. Both inventions require HPMC capsule where the capsule size 0 and 3, the capsules are band sealed, and the reverse enteric coating and enteric coating have a thickness of 60-180 microns.  

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘755 subject matter.

Claims 46, 47, 51, 52 and 54-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent no. 10369111B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require an oral delivery system for delivering an active ingredient-containing formulation targeted to both the ileum and proximal colon of a subject; the system comprising: a biodegradable first capsule comprising a first formulation targeted to the colon, wherein the first capsule comprises a reverse enteric coating that solubilizes at pH about 6.2 to about 6.5 which is below pH of 6.9; and a biodegradable second capsule that includes the first capsule and a second formulation targeted to the ileum, wherein the second capsule comprises an enteric coating that solubilizes at pH of about 7-8, wherein the second capsule releases the first capsule and the probiotic formulation targeted to the ileum in the ileum upon administration to a 
The difference between the claimed invention and the patent ‘111 is that the patent ‘111 requires the probiotic formulation for the first/second capsules while the instantly claimed does not. However, both inventions are characterized in capsule-in-capsule structure for delivery to ileum and colon, respectively and replacing one active agent with another within that capsule-in-capsule structure would have achieved predictable results with a reasonable expectation of success, in the absence of evidence to the contrary.  
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘111 subject matter.

Claims 46, 47, 51, 52, 54 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of patent no. 10588857B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require an oral delivery system for delivering an antigen (e.g., virus) formulation targeted to both the appendix, ileum and/or proximal colon of a subject; the system comprising: first capsule comprising antigen (e.g., virus) formulation targeted to the colon, wherein the first capsule comprises an enteric coating; and a second capsule that includes the first capsule and an antigen (e.g., virus) 
The difference between the claimed invention and the patent ‘857 is that the patent ‘857 requires antigen, but the claimed invention requires various therapeutic agents. However, both inventions are characterized in capsule-in-capsule structure for delivery to ileum and colon, respectively and replacing one active agent with another within that capsule-in-capsule structure would have achieved predictable results with a reasonable expectation of success, in the absence of evidence to the contrary.  
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘857 subject matter.
Response to Arguments
For the reasons set forth above, this double patenting rejection has maintained as Applicants have deferred to rebut the rejection under Rejection, Obviousness Type Double Patenting.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613